DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/23/2019 in which claims 1-32 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/23/2019, 01/20/22, 06/14/2021 and 11/22/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-18, 21-26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over LAWRENSON (US 20150120135 A1) in view of Inaba et al. (US 4787674 A, hereinafter “Inaba”).
Regarding claims 1, 9, 17 and 25, LAWRENSON (Figs. 1-5) discloses a method of modifying an arrangement of an internal structure of a vehicle based on occupancy (… The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]), comprising: determining, by a vehicle processor (The controller 302 is a processor capable of executing a computer program code; LAWRENSON at [0054), whether to initiate a configuration change protocol to implement a configuration change for modifying the arrangement of the vehicle internal structure in response to a planned or predicted future operating mode, event or environment (The proposed technique allows for the occupant's profile data to be assigned according to the determined role of the occupant; LAWRENSON at [0041]); modifying, by the vehicle processor (The controller 302 is a processor capable of executing a computer program code; LAWRENSON at [0054), an arrangement of the vehicle internal structure in accordance with the configuration change input (The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]); or indication in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change
LAWRENSON does not explicitly teach determining, by the vehicle processor, whether an occupancy status of the vehicle conflicts with an occupancy status allowed for in a configuration called for by a configuration change input or indication. However, Inaba teaches or at least suggests determining, by the vehicle processor, whether an occupancy status of the vehicle conflicts with an occupancy status allowed for in a configuration called for by a configuration change input or indication (… Thus, in one instance the seat generally conflicts with the normal bend of the knee of the shorter occupants, while the seat likely fails to provide taller occupants with adequate support.; Inaba at col 1, lines 13-25). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified LAWRENSON to include an arrangement of the vehicle internal structure in accordance with the configuration change input, as taught by Inaba in order to provide a seat assembly adjusting apparatus requiring a minimal number of parts to operate the device.

Regarding claims 2 and 10, LAWRENSON, as modified by Inaba  discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches or at least suggests determining, by the vehicle processor, whether a current vehicle configuration matches a configuration called for by the configuration change input or indication, wherein modifying the arrangement of the vehicle internal structure in accordance with the configuration change input or indication is further in response to determining that the current vehicle configuration does not match the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claims 5 and 13, LAWRENSON, as modified by Inaba  discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein modifying the arrangement of the vehicle internal structure in accordance with the configuration change input or indication comprises changing to a driven configuration in response to determining that an occupant is driving or will drive the vehicle (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claims 6 and 14, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein changing to the driven configuration comprises changing at least one of an orientation of a steering wheel or a direction a seat in the vehicle faces (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claims 7 and 15, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches selecting one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claims 8 and 16, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches selecting one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle determined in response to determining that the predicted occupancy status of the vehicle will not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 18, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the processor is further configured with processor-executable instructions to: determine whether a current vehicle configuration matches a configuration called for by the configuration change input or indication; and control the actuators to modify the arrangement of the vehicle internal structure in accordance with the configuration change input or indication further in response to determining that the current vehicle configuration does not match the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 21, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the processor is further configured with processor-executable instructions to control the actuators to modify the arrangement of the vehicle internal structure in accordance with the configuration change input or indication by changing to a driven configuration in response to determining that an occupant is driving or will drive the vehicle (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 22, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the processor is further configured with processor-executable instructions such that changing to the driven configuration comprises changing at least one of an orientation of a steering wheel or a direction a seat in the vehicle faces (… a seat-movement unit configured to change an arrangement of the vehicle seat, and a controller configured to receive the user inputs and issue commands to the seat-movement unit to move the vehicle seat; Frye at ¶ [0008] and ¶ [0029]).

Regarding claim 23, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 24, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the processor is further configured with processor-executable instructions to select one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle in response to determining that the predicted occupancy status of the vehicle will not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 26, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations further comprising: determining whether a current vehicle configuration matches a configuration called for by the configuration change input or indication, wherein modifying the arrangement of the vehicle internal structure in accordance with the configuration change input or indication is further in response to determining that the current vehicle configuration does not match the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 29, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations such that modifying the arrangement of the vehicle internal structure in accordance with the configuration change input or indication comprises changing to a driven configuration in response to determining that an occupant is driving or will drive the vehicle (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 30, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations such that changing to the driven configuration comprises changing at least one of an orientation of a steering wheel or a direction a seat in the vehicle faces (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 31, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations (The controller 32 receives both sensor signals. Software or instructions stored on memory (M) included in controller 32 is executed by a processor (P) included in the controller 32 using the sensor signals; Frye at  [0024]) further comprising: selecting a configuration alternative based on the occupancy status in response to determining that the occupancy status of the vehicle does not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Regarding claim 32, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein the stored processor-executable instructions are further configured to cause the processor of the vehicle to perform operations further comprising: selecting one of a plurality of configuration alternatives based on a predicted occupancy status of the vehicle determined in response to determining that the predicted occupancy status of the vehicle will not conflict with the occupancy status allowed for in the configuration called for by the configuration change input or indication (The apparatus 300 assigns in step 4c the profile data of the identified occupant to one or more vehicle sub-systems based on the determined role of the identified occupant. The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). 

Claims 3-4, 11-12, 19-20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over LAWRENSON (US 20150120135 A1) in view of Inaba et al. (US 4787674 A, hereinafter “Inaba”) as applied to claims 1, 9, 17 and 25 above, in view of Basha Bekim (DE 10 2015120208 A).
Regarding claims 3-4, 11-12, 19-20 and 27-28, LAWRENSON, as modified by Inaba discloses the claimed invention substantially as explained above. Further, LAWRENSON teaches wherein modifying the arrangement of the vehicle internal structure in accordance with the configuration change input (… The different roles available are e.g. driver, copilot, passenger in a front seat, passenger in seat X. The role is determined using sensors detecting e.g. on which seat the occupant sits to find out whether the occupant is likely a driver or a passenger; LAWRENSON at [0041]). LAWRENSON and Inaba  do not explicitly teach indication comprises changing to a driverless configuration in response to determining that the occupancy status of the vehicle indicates that no occupant of the vehicle is or will drive the vehicle. However, Basha (Fig. 2) teaches changing to a driverless configuration in response to determining that the occupancy status of the vehicle indicates that no occupant of the vehicle is or will drive the vehicle (In Fig . 2, the passenger car 1 is operated autonomously. During autonomous driving, the driver 15 of the passenger vehicle 1 can assume a lying position on the vehicle seat 14 that has been redesigned accordingly; Basha at ¶ [0015]). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed inventio to have modified LAWRENSON and Inaba  to include changing to a driverless configuration in response to determining that the occupancy status of the vehicle, as taught by Basha in order to improve the efficiency in the operation of a passenger car. 

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663